Citation Nr: 9934384	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-06 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to a disability rating higher than 10 percent 
for hypertension, on appeal from the initial grant of service 
connection.

4.  Entitlement to a disability rating higher than 10 percent 
for right ulnar neuropathy, post-operative cubital tunnel 
syndrome, post-operative median nerve release, on appeal from 
the initial grant of service connection.

5.  Entitlement to a disability rating higher than 10 percent 
for left ulnar neuropathy, post-operative cubital tunnel 
syndrome and carpal tunnel syndrome, on appeal from the 
initial grant of service connection.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1985 to 
April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October and November 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, which, in 
pertinent part, denied the above claims.

When the RO granted service connection for hypertension in 
the October 1997 rating decision, a zero percent disability 
rating was assigned.  After the veteran perfected his appeal, 
a September 1998 Hearing Officer's decision assigned a 10 
percent disability rating for hypertension.  The RO removed 
this issue from subsequent Supplemental Statements of the 
Case, indicating that the veteran's claim had been granted.  
However, this was not a full grant of the benefit sought on 
appeal because a higher disability rating is available under 
Diagnostic Code 7101.  On a claim for an original or an 
increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, this issue remains before the 
Board. 

With his original service connection claims in April 1997, 
the veteran filed claims for residuals of damage to the eyes 
and neck problems.  These issues have not been adjudicated by 
the RO, and neither of these issues is inextricably 
intertwined with the other issues before the Board.  See 
Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board under the pertinent law and regulations specifically 
applicable thereto).  Therefore, these issues are referred to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  There is no medical evidence showing that the veteran 
currently has residual disability from the claimed inservice 
back injury, and his claim for service connection is not 
plausible.

2.  The veteran's claims for service connection for 
peripheral neuropathy and for higher ratings for hypertension 
and median/ulnar neuropathies are plausible, and sufficient 
evidence has been obtained for correct disposition of these 
claims.

3.  The veteran does not have peripheral neuropathy. 

4.  The veteran takes medication for control of his 
hypertension, but he does not have a history of diastolic 
readings of predominantly 110 or more or systolic readings of 
predominantly 200 or more.

5.  The veteran is right-handed dominant; therefore, his 
service-connected neurological disorder is rated as 
impairment of the major arm for the right upper extremity and 
for the minor arm for the left upper extremity.

6.  The veteran's bilateral upper extremity nerve impairment 
is characterized by decreased sensation, without any evidence 
of functional impairment. 

7.  Neither of the veteran's upper extremities is completely 
paralyzed, and his level of impairment in either upper 
extremity does not approximate a moderate or severe 
incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim for 
service connection for a back condition, and there is no 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has stated well-grounded claims for service 
connection for peripheral neuropathy and for higher ratings 
for hypertension and ulnar/median neuropathies, and VA has 
satisfied its duty to assist him in development of these 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).

3.  The veteran is not entitled to service connection for 
peripheral neuropathy.  38 U.S.C.A. §§ 1110 and 1131 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 (1999).

4.  The criteria for a disability rating higher than 10 
percent for hypertension have not been met since the initial 
grant of service connection.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 4.104, Diagnostic Code 
7101 (1997 and 1999).

5.  The criteria for a disability rating higher than 10 
percent for right ulnar neuropathy, post-operative cubital 
tunnel syndrome, post-operative median nerve release, have 
not been met since the initial grant of service connection.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.14, 4.27, 4.120, and 4.124a, Diagnostic Code 8515 
(1999).

6.  The criteria for a disability rating higher than 10 
percent for left ulnar neuropathy, post-operative cubital 
tunnel syndrome, post-operative median nerve release, have 
not been met since the initial grant of service connection.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.14, 4.27, 4.120, and 4.124a, Diagnostic Code 8515 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records showed no complaints of 
or treatment for a back condition.  He did undergo blood 
pressure checks during service, and it was noted that he had 
a family history of coronary artery disease.  A diagnosis of 
borderline hypertension was rendered.  On a Report of Medical 
History completed in February 1995, he denied experiencing 
recurrent back pain.  On a Report of Medical Assessment 
completed in February 1997, he raised no concerns regarding a 
back condition.  He did indicate that he was concerned about 
his blood pressure.  

During service, the veteran underwent surgical procedures for 
bilateral carpal tunnel (median nerve) release and cubital 
tunnel (ulnar nerve) release.  In July 1996, a physician 
indicated "sometimes peripheral neuropathy due to 
hypothyroidism, DM, alcoholism, vit B12 deficiency is the 
etiology." [sic]  On the Medical Evaluation Board report 
dated in September 1996, it was indicated that the 
orthopedist in July 1996 had felt that there was questionable 
polyneuropathy and that certain medical problems needed to be 
ruled-out, including vitamin B12 deficiency, thyroid 
function, and diabetes.  Lab tests showed that the veteran's 
thyroid function was normal.  His B12 and sedimentation rates 
were normal, and it was felt that he did not have associated 
medical problems.  

The veteran was discharged from service due to bilateral 
carpal tunnel syndrome associated with left ulnar tunnel 
syndrome, unresponsive to conservative and surgical therapy.  
It was noted that he was right-hand dominant.  His 
examination showed decreased grip strength and positive 
Tinel's and Phalen's signs.

Upon VA examination in July 1997, the veteran stated that he 
had injured his lower back in 1987 while working on a truck.  
He then had intermittent back pain without radiation.  He 
stated that he had not been treated for hypertension, and he 
reported no symptoms.  His blood pressure was 142/92 upon 
examination.  Examination of his lumbar spine was normal, 
with full range of motion.  X-rays of the lumbar spine showed 
normal lordosis and disc spaces, and the sacroiliac joints 
appeared intact.  Diagnoses included residuals of lumbar 
spine injury.

The veteran also stated that he continued to experience 
numbness and tingling in the palms of his hands and in the 
fourth and fifth digits of the hands, which was accompanied 
by aching of the forearms.  He stated that the paresthesias 
were as bad as they had ever been.  He had fairly good 
strength of the upper extremities, but he developed pain and 
numbness with use.  He was able to maintain employment as a 
mobile home repairman, and he was able to use tools.  

The neurological examination showed decreased sensation in 
the distribution of the median and ulnar nerves, bilaterally, 
as well as positive Tinel's sign with percussion of the 
median nerve over both wrists.  There was no evidence of 
Tinel's sign with percussion of the ulnar nerves.  Motor 
strength and muscle tone were within normal limits.  There 
was no atrophy or fasciculations.  There was good muscle 
bulk.  Reflexes were 1+ and symmetrical. 

Diagnoses were bilateral carpal tunnel syndrome with no 
evidence of motor deficit and bilateral ulnar neuropathy due 
to cubital tunnel syndrome with sensory loss in the 
distribution of the ulnar nerves, bilaterally, without motor 
loss.  Electrodiagnostic testing showed bilateral median 
neuropathy at both wrists and right ulnar neuropathy below 
the elbow.  The computer interpretation indicated that 
peripheral neuropathy could not be ruled-out.  The examiner 
stated that his interpretation of the tests was that ulnar 
nerve function was normal, and that the veteran had mild left 
carpal tunnel syndrome and moderate right carpal tunnel 
syndrome.  The examiner indicated that the veteran had 
bilateral entrapment neuropathy of the median nerves at the 
wrist (carpal tunnel syndrome).  The term peripheral 
neuropathy is more commonly applied to symmetrical 
polyneuropathy and mononeuritis multiplex, and there was no 
evidence that these conditions were present.  The examiner 
concluded that the most semantically accurate diagnosis was 
bilateral carpal tunnel syndrome, not peripheral neuropathy.

An October 1997 rating decision, inter alia, denied service 
connection for a back condition; granted service connection 
for hypertension, with assignment of a zero percent 
disability rating; granted service connection for bilateral 
ulnar neuropathy, with assignment of a 10 percent disability 
rating; and granted service connection for bilateral carpal 
tunnel syndrome, with assignment of a 10 percent disability 
rating.  A November 1997 rating decision denied service 
connection for peripheral neuropathy.  

In his notice of disagreement, the veteran stated that his 
hypertension required use of medication, and he was receiving 
treatment for his low back condition.  He argued that his 
peripheral neuropathy was part and parcel of the carpal and 
cubital tunnel syndromes for which he was service-connected.  
He indicated that he had to wear bilateral wrist braces for 
his carpal tunnel syndrome.  He stated that his arms hurt so 
much that he could not sleep and required medication for 
assistance sleeping.  In his substantive appeal, the veteran 
stated that he had injured his back while serving in the 
Persian Gulf and was told that he had aggravated the spine 
and muscles of the back.  He stated that he was given a 
physical profile.  He also discussed both the median and 
ulnar nerve impairment separately.  He indicated that he had 
to wear wrist braces and that his arm movements were 60 
percent limited due to pain and paresthesias. 

The RO obtained the veteran's VA medical records for 
treatment between August 1997 and December 1998.  In 
September 1997, it was noted that the veteran needed to be 
seen for back problems.  He stated that his back was painful 
and he had had this before.  In September 1997, the veteran 
reported having occasional low back pain on the right side.  
It resolved after lying flat on the ground.  He also stated 
that he had tingling of both hands with muscle spasms that 
caused his hands to lock.  His blood pressure readings were 
143/98 and 150/100.  Examination of his back showed no point 
tenderness or muscle spasm.  Examination of his hands showed 
bilateral thenar eminence atrophy, with no evidence of muscle 
power weakness or decreased sensation.  Tinel's sign was 
positive.  The examiner's assessments were low back pain, 
probably muscular spasm, and bilateral carpal tunnel syndrome 
of unknown etiology.  It was noted that there was no evidence 
of rheumatoid arthritis, but the veteran needed medication 
for pain control.  He was also prescribed medication for his 
hypertension.  He was fitted with wrist splints.

The VA outpatient records showed continued treatment for the 
veteran's carpal and cubital tunnel syndromes, without 
diagnosis of peripheral neuropathy.  In November 1997, he was 
referred to physical medicine and rehabilitation for issuance 
of wrist splints.  He complained of swelling and pain in the 
wrists and hands that radiated up to the shoulders.  It was 
noted that he was using sleeping pills.  He also complained 
of numbness in the right elbow since the surgery and 
decreased supination of the right upper extremity.  
Examination showed decreased sensation along the right thumb 
and right index finger and tingling with percussion of the 
left elbow.  Range of motion was within normal limits, and 
strength was 5/5.  Tinel's and Phalen's signs were absent.

In November 1997, it was noted that the veteran was taking 
medication daily for his hypertension, and his blood pressure 
was 136/80.  In April 1998, he underwent a three-day blood 
pressure check.  The readings were 150/108, 152/110, 156/110, 
160/112, 158/106, 160/110, 164/112, 164/104, 166/106, 
170/108, and 172/110.  In May 1998, it was noted that his 
blood pressure was within normal limits.  In August 1998, his 
blood pressure was 140/96.  

The veteran submitted a statement from his father discussing 
his hand/arm disabilities.  His father indicated that the 
veteran needed assistance with tasks such as repairing an 
engine.  He had witnessed the veteran's hands "lock up to 
the point he was paralyzed for approximately five to ten 
minutes before he had complete freedom of movement 
returned."  The veteran also submitted a statement from a 
friend discussing his hand/arm disabilities.  It was 
indicated that the veteran could no longer perform physical 
tasks as quickly as prior to service, and this person had 
also witnessed the veteran's hands locking up with inability 
to move them for several minutes.

In April 1998, the veteran underwent a VA physical 
examination in connection with other claims.  His blood 
pressure was 153/98, and it was noted that he had a history 
of taking medication for hypertension.

At a personal hearing in June 1998, the veteran testified 
that he had injured his back in Saudi Arabia when he was 
moving some equipment.  He had back pain and was given some 
Motrin.  He was put on a physical profile.  He stated that 
this happened again, and he received the same treatment.  He 
stated that his symptoms during service felt like a spasm.  
He stated that he had sudden onset of symptoms, and he had to 
lie down on the floor to stretch his back.  He indicated that 
he continued to take the same blood pressure medication.  He 
stated that sometimes his blood pressure was normal and 
sometimes it was elevated.  

The veteran testified that he wore wrist braces most of the 
time.  He stated that his hands would cramp and he would lose 
his grip with any activity such as using a screwdriver or 
writing.  The hand cramps woke him up at night, and he was 
taking medication to help him sleep approximately five days 
per week.  He stated that he had carpal tunnel syndrome in 
the wrist area and ulnar syndrome in the elbow area.  He 
stated that he had pain and soreness with any movement.  He 
also had intermittent numbness in the fingers.  He was 
working part-time in a store where he operated the cash 
register.  When asked about his peripheral neuropathy, he 
stated that he had decreased sensitivity to touch and 
difficulty grasping objects.

In July 1998, the veteran underwent a VA examination for his 
hypertension.  He reported that he was found to have 
sustained hypertension in August 1997.  He was taking 25 
milligrams of Hydrochlorothiazide per day.  There was no 
history of heart disease, and he denied any palpitations, 
orthopnea, paroxysmal nocturnal dyspnea, or shortness of 
breath.  Examination showed the heart tones were normal, and 
the rhythm was regular.  There was no evidence of enlargement 
of the heart.  Three randomly recorded blood pressure 
readings were 160/96, 162/96, and 166/96.  The diagnosis was 
essential hypertension, on therapy.  

The veteran also underwent a VA neurological examination in 
July 1998.  His reported history was consistent with his 
service medical records, and his complaints were the same as 
those on the prior examination.  He stated that there was no 
family history of peripheral neuropathy.  He denied any 
history of diabetes or hypothyroidism.  Examination showed 
good muscle bulk with no atrophy or fasciculations.  Strength 
and muscle tone were within normal limits.  The veteran 
claimed to have loss of sensation to pinprick in a glove 
distribution to the elbows bilaterally, which was a non-
physiological distribution.  There was minimal Tinel's sign 
with percussion over the median nerve on the left, but not on 
the right.  

The examiner stated that the physical findings and most 
recent electrodiagnostic findings were consistent with 
diagnosis of mild bilateral carpal tunnel syndrome.  The 
severity of the veteran's symptoms as he described was out of 
proportion to the abnormalities noted on physical examination 
and electrodiagnostic testing.  There was no motor deficit in 
the upper extremities, and the sensory deficit that he 
reported was non-physiological.  The examiner stated that the 
1997 electrodiagnostic studies showed no evidence of cubital 
tunnel syndrome, and there was no weakness of the intrinsic 
hand muscles.  

Based upon the examination and the 1997 electrodiagnostic 
studies, the examiner concluded that there was no evidence of 
generalized peripheral neuropathy.  The term peripheral 
neuropathy is most commonly applied to disease processes that 
involve the peripheral nervous system diffusely, while it is 
not commonly applied to entrapment neuropathy such as carpal 
tunnel syndrome and cubital tunnel syndrome.  This could be a 
source of semantic confusion.  The veteran did not have any 
evidence of a generalized peripheral neuropathy.  On the 1997 
electrodiagnostic studies, the ulnar nerve conduction 
velocities were normal with no evidence of cubital tunnel 
entrapment of the ulnar nerves; there was only evidence of 
mild bilateral carpal tunnel entrapment of the median nerves.  
Electrodiagnostic studies were again performed in August 
1998, which showed mild to moderate right carpal tunnel 
syndrome and mild left carpal tunnel syndrome.  There was no 
accompanying ulnar neuropathy due to compression in the 
cubital tunnel of either upper extremity. 

A September 1998 Supplemental Statement of the Case, inter 
alia, continued the 10 percent disability ratings in effect 
for the veteran's neurological disorder.  However, the 
service-connected disorders were recharacterized as left and 
right ulnar neuropathy, post-operative cubital tunnel 
syndrome and carpal tunnel syndrome, post-operative medial 
nerve release.

The veteran submitted a medical record from the University of 
Arkansas dated in October 1998.  He was referred from the VA 
hospital with complaints of pain in both wrists and elbows.  
He reported inability to function as a mechanic.  It was 
noted that his blood pressure was 150/100.  The neurological 
examination showed positive Tinel's sign bilaterally and 
tenderness to palpation over the ulnar nerve at the elbow 
bilaterally.  Strength was normal in the upper extremities, 
and deep tendon reflexes were symmetrical.  The diagnosis was 
moderate to severe peripheral neuropathy of both upper 
extremities.  

The RO obtained the veteran's VA medical records for 
treatment from August 1997 to April 1999.  Additional blood 
pressure readings shown in these records were 142/80, 130/80, 
140/96, 140/92, and 136/80.  It was noted in April 1999 that 
his high blood pressure was controlled.  

In February 1998, the veteran stated that he was having 
trouble with his right arm when stretching it.  He stated 
that it felt like it was going to break into two pieces.  In 
August 1998, it was noted that he complained of numbness and 
tingling of the hands and dropping things.  In December 1998, 
an examiner concluded that the veteran had chronic moderate 
to severe neuropathy of the upper extremities.  It was noted 
that electrodiagnostic tests showed bilateral carpal tunnel 
syndrome, worse on the right.  

In February 1999, the veteran reported decreased sensation 
and pain in both hands, and it was noted that a prior 
assessment of moderate to severe peripheral neuropathy of the 
upper extremities had been rendered.  He had been taking 
narcotic medications, and he had received injections in the 
past with good results.  He was provided additional pain 
medications, and it was noted in March 1999 that he had had 
good response to the new medications.  However, immediately 
after discontinuing them, he reported resumption of pain to 
the same level as previously. 


II.  Legal Analysis

A.  Service connection claims

1.  Back condition

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  In general, the veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.  Section 3.303(b) 
provides an alternative method of demonstrating entitlement 
to service connection.  Rose v. West, 11 Vet. App. 169, 171-
172 (citing Savage, 10 Vet. App. at 495-6 (section 3.303(b) 
is provision that veteran "may utilize" because it provides 
"a substitute way" of proving service connection)).

The evidence does not show medical diagnosis of a chronic 
back condition either during or since service.  The veteran's 
service medical records showed no complaints of or treatment 
for a back disorder.  Although the veteran has complained of 
intermittent back pain since his separation from service, no 
diagnosis of a chronic back disorder has been rendered by a 
medical professional.  Although the VA examiner in 1997 
purported to render a diagnosis of "residuals of lumbar 
spine injury," the examination failed to show any such 
"residuals" existed.  The veteran had full range of motion 
of the lumbar spine; examination of the lumbar spine was 
normal; and x-rays of the lumbar spine were normal.  The only 
other diagnosis was in 1997 when a VA physician concluded 
that the veteran had low back pain, probably muscular spasm.  
Diagnosis of "pain" is not sufficient evidence that an 
actual back disorder currently exists.  The veteran's current 
complaints such as pain are symptoms only and do not 
constitute a diagnosed medical disorder.

There must be a current, ascertainable medical disorder of 
the back in order to warrant service connection.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
and 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza, 7 Vet. App. at 505; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 
143 (1992).  Therefore, since the medical evidence does not 
show a current back disability, the veteran's claim for 
service connection is not well grounded.  

During his 1998 hearing, the veteran testified that he 
experienced back pain during service and intermittently since 
service.  He is certainly competent to report experiencing 
such symptoms.  Even accepting his complaints as 
representative of continuity of symptomatology, there is no 
competent medical opinion of record showing that he currently 
has a diagnosed back disorder.  Cf. Savage, 10 Vet. App. at 
497. 

The only evidence linking the claimed back disorder to the 
veteran's period of service consists of his current 
statements.  Even accepting his statements as true, he cannot 
meet his initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion.  He does not have the medical 
expertise to render a probative opinion as to medical 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Therefore, the Board concludes that the veteran's claim for 
service connection for a back condition is not well grounded.  
Until he establishes a well-grounded claim, VA has no duty to 
assist him in developing facts pertinent to the claim, 
including providing him additional medical examinations at VA 
expense.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.326(a) (1999) (VA examination will be authorized where 
there is a well-grounded claim for compensation); see Morton 
v. West, 12 Vet. App. 477 (1999) (VA cannot assist a claimant 
in developing a claim that is not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim. 

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that his claim is plausible, the 
claim for service connection must be denied as not well 
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim, because such 
additional development would be futile.  See Murphy, 1 Vet. 
App. 78.

2.  Peripheral neuropathy

This claim is plausible.  The veteran's service medical 
records indicated the possibility that he had peripheral 
neuropathy.  The medical evidence from the University of 
Arkansas showed diagnosis of peripheral neuropathy in 1998.  
This diagnosis was based on the same complaints that the 
veteran voiced during service and since (i.e., pain and 
tingling in the wrists and elbows).  Assuming the credibility 
of this evidence, this claim must be said to be plausible, 
and therefore well grounded.  See, e.g., Alemany v. Brown, 9 
Vet. App. 518, 519 (1996) ("possible" link enough to well 
grounded claim).

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to this claim.  38 U.S.C.A. § 5107(a) (West 1991).  
There is no indication of additional treatment records that 
the RO failed to obtain.  The veteran was provided 
appropriate VA examinations, including medical opinions as to 
the nature of his neurological disorder.  Sufficient evidence 
is of record to decide the veteran's claim fairly.  
Therefore, no further development is required.

In evaluating a claim on the merits, the evidence is no 
longer presumed to be credible.  The Board must assess the 
credibility and weight to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the veteran.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions, but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The evaluation of credibility and weight applies to 
the medical evidence before the Board.  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  

The only evidence in support of the veteran's claim is the 
diagnosis from the University of Arkansas in 1998.  The 
evidence not favorable to this claim includes the balance of 
his medical records.  The Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for peripheral neuropathy because the 
evidence reflecting that he does not have this condition is 
more persuasive and of greater weight than the evidence 
indicating that he has peripheral neuropathy.

The conclusion by the University of Arkansas that the veteran 
has peripheral neuropathy is not persuasive in light of the 
evidence of record.  First, the service medical records did 
not establish that the veteran had peripheral neuropathy, as 
opposed to the median/ulnar neuropathy for which he has been 
granted service connection.  It was indicated in the service 
medical records that peripheral neuropathy was a possibility.  
It was, however, ruled-out through diagnostic testing showing 
that the veteran did not have a medical condition resulting 
in peripheral neuropathy (i.e., diabetes, thyroid 
dysfunction, vitamin deficiency).  

Second, the medical evidence from the University of Arkansas 
must be evaluated in light of the conclusions of the VA 
examiner that the veteran does not have peripheral 
neuropathy.  The VA opinion was based on medical facts as to 
the nature of peripheral neuropathy versus entrapment 
neuropathy.  The VA examiner indicated that this is a source 
of "semantic confusion."  The examiner stated that 
peripheral neuropathy is more commonly used for symmetrical 
polyneuropathy.  Polyneuropathy is a generalized disorder of 
the peripheral nerves, involving a number of nerves, which is 
typically symmetrical.  Stedman's Medical Dictionary at 1404 
(26th ed. 1995).  The diagnosis of peripheral neuropathy by 
the University of Arkansas is simply not supported by the 
objective findings.  The veteran has never complained of 
diffuse neuropathy.  His complaints have been limited to the 
upper extremities and have been localized to particular nerve 
distributions.  Physical examinations have shown no evidence 
of generalized peripheral neuropathy.  Electrodiagnostic 
studies have not shown evidence of involvement of more than 
one nerve according to the VA examiner.

The veteran does have a neurological disorder of the 
hands/upper extremities, and he has been granted service 
connection for this condition.  The medical evidence does not 
establish that he has a separate condition of peripheral 
neuropathy.  Rather, he has one neurological disorder.  
Although some medical professionals have concluded that his 
condition is peripheral neuropathy, the medical evidence 
clearly shows that the more accurate, specific diagnosis for 
his condition is the median/ulnar neuropathy for which he has 
been granted service connection.  Even if the diagnosis of 
peripheral neuropathy were accepted as representative of the 
veteran's service-connected neurological disorder, he would 
not get additional compensation for this condition.  See 
38 C.F.R. § 4.14 (1999).

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran does not have peripheral neuropathy as a result of 
his military service.  Rather, he has median neuropathy, and 
he has been granted service connection for this condition.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
peripheral neuropathy, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
A reasonable doubt exists where there is an approximate 
balance of positive and negative evidence that does not 
satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102 (1999).  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility.  Id.  It is not a means of reconciling 
actual conflict or a contradiction in the evidence.  Id.  In 
this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist as to whether the veteran 
currently has peripheral neuropathy.

B.  Claims for higher ratings

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grants of 
service connection and original assignments of disability 
ratings for his hypertension and ulnar/median neuropathies.  
Therefore, his claims continue to be well grounded as long as 
the rating schedule provides a higher rating for the service-
connected conditions.  Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations.  He has also had a personal hearing in 
accordance with his request.  There is no indication of 
additional treatment records that the RO failed to obtain, 
and sufficient evidence is of record to rate the veteran's 
service-connected disabilities properly.  Accordingly, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

The veteran has disagreed with the original disability 
ratings assigned for his hypertension and ulnar/median 
neuropathies.  There is a distinction between a claim based 
on disagreement with the original rating awarded and a claim 
for an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate Statement of the 
Case (SOC).  Id. at 126 and 132.  With an initial rating, the 
RO can assign separate disability ratings for separate 
periods of time based on the facts found.  Id. at 126.  With 
an increased rating claim, "the present level of disability 
is of primary importance."  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  This distinction between disagreement with 
the original rating awarded and a claim for an increased 
rating is important in terms of VA adjudicative actions.  
Fenderson, 12 Vet. App. at 132.

The SOC and Supplemental Statements of the Case (SSOCs) 
provided to the veteran identified the issues on appeal as 
evaluation of the service-connected hypertension and 
ulnar/median neuropathies.  Throughout the course of this 
appeal, the RO has evaluated all the evidence of record in 
determining the proper evaluation for the veteran's service-
connected disabilities.  The October 1997 rating decision 
that granted service connection considered all the evidence 
of record in assigning the original disability ratings for 
the veteran's hypertension and ulnar/median neuropathies.  
The RO did not limit its consideration to only the recent 
medical evidence of record, and did not therefore violate the 
principle of Fenderson.  The veteran has been provided 
appropriate notice of the pertinent laws and regulations and 
has had his claims of disagreement with the original ratings 
properly considered based on all the evidence of record.  The 
RO complied with the substantive tenets of Fenderson in its 
adjudication of the veteran's claims.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  This appeal being from the 
initial rating assigned to a disability upon awarding service 
connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
disabilities. 
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

1.  Hypertension

The veteran's hypertension is evaluated under Diagnostic Code 
7101.  During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4 (1997), including the rating criteria for evaluating 
cardiovascular diseases.  This amendment to the Schedule 
became effective January 12, 1998.  See 62 Fed. Reg. 65207 
through 65224 (December 11, 1997).  The modified rating 
schedule slightly changed the rating criteria for 
hypertension under Diagnostic Code 7101.  See 62 Fed. Reg. 
65222 (December 11, 1997).  It was noted that careful and 
repeated measurements of blood pressure readings are required 
prior to the assignment of any compensable evaluation.  See 
62 Fed. Reg. 65215 (December 11, 1997).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for a higher rating from January 12, 1998, under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version is most favorable to his claim, if indeed one is more 
favorable than the other.  For any date prior to January 12, 
1998, the Board cannot apply the revised regulations.

The RO considered the old regulations in the October 1997 
rating decision and considered the new regulations in the SOC 
and SSOCs.  The veteran was provided a copy of the 1997 
rating decision that discussed the criteria for evaluating 
hypertension.  Therefore, the veteran and his representative 
were given notice of the old and new regulations and have had 
an opportunity to submit evidence and argument related to 
both regulations.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Under the rating criteria for cardiovascular disorders in 
effect prior to January 12, 1998, a 10 percent rating was 
warranted for hypertension where the diastolic pressure was 
predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  The rating schedule noted that when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
would be assigned.  Id.  A 20 percent disability rating 
required diastolic pressure predominantly of 110 or more with 
definite symptoms.  Id.

Under the rating criteria for cardiovascular disorders in 
effect from January 12, 1998, a 10 percent rating is 
warranted for hypertension where the diastolic pressure is 
predominantly 100 or more; or where the systolic pressure is 
predominantly 160 or more; or the minimum evaluation is for 
an individual with a history of diastolic pressure of 
predominantly 100 or more who requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).  
A 20 percent disability rating is warranted where the 
diastolic pressure is predominantly 110 or more; or the 
systolic pressure is predominantly 200 or more.  Id.

The veteran is not entitled to a higher rating for 
hypertension.  The evidence does not show that he has a 
history of diastolic pressure of predominantly 110 or more.  
There were findings of diastolic pressure of 110 or more 
during the April 1998 blood pressure check.  Such findings 
have not, however, been predominant.  The majority of the 
diastolic pressures shown since the veteran's separation from 
service have been less than 110 and have often been less than 
100.  It cannot be said, therefore, that the veteran has a 
history of diastolic pressure of predominantly 110 or more, 
since only approximately half a dozen blood pressure readings 
out of the dozens conducted since 1997 have shown diastolic 
pressure of 110 or greater.  

Moreover, the medical evidence has not shown that the veteran 
has had any definite symptoms as a result of his 
hypertension.  He has consistently denied experiencing any 
cardiac-related symptomatology.  Also, he has not had any 
systolic pressure readings of 200 or more.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, the objective 
medical evidence does not create a reasonable doubt regarding 
his disability from hypertension for the reasons discussed 
above.  There are no other diagnostic codes applicable to his 
condition to consider.  Accordingly, the preponderance of the 
evidence is against assignment of an increased disability 
rating for hypertension under Diagnostic Code 7101 regardless 
of which criteria are used to evaluate this claim.

2.  Bilateral ulnar/median neuropathies

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (1999).  A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  However, if 
a veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated 
under different diagnostic codes.  See Esteban v. Brown, 6 
Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 
(1993).

It appears from the veteran's substantive appeal that he is 
arguing that he is entitled to separate ratings for median 
and ulnar nerve impairment.  As the veteran had perfected his 
appeal as to entitlement to a higher rating for his service-
connected neurological disorder, the Board will address 
whether he is entitled to higher disability ratings for any 
identified symptoms of this disease, including whether he 
should be assigned separate ratings.  The issue of the 
evaluations to be assigned all identifiable symptoms of his 
service-connected disorder is part of the claim for a higher 
rating before the Board, regardless of the fact that his 
symptoms have been rated under a single diagnostic code by 
the RO.  

The veteran is currently rated as 10 percent disabled for 
each upper extremity under Diagnostic Code 8515.  The 
diagnosed disorders of carpal tunnel syndrome and/or cubital 
tunnel syndrome do not have a specific diagnostic code.  In 
the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  38 C.F.R. § 4.27 (1999).  His service-connected 
condition is rated according to the residual condition of 
impairment of the median nerve.  Since he is right-handed 
dominant, his service-connected disorder is rated as 
impairment of the major upper extremity for the right arm and 
impairment of the minor upper extremity for the left arm.  
38 C.F.R. § 4.69 (1999).

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves (1999).  

Complete paralysis of the median nerve produces inclination 
of the hand to the ulnar side with the index and middle 
fingers more extended than normally, considerable atrophy of 
the muscles of the thenar eminence, and the thumb in the 
plane of the hand; incomplete and defective pronation with 
the absence of flexion of the index finger, feeble flexion of 
the middle finger, inability to make a fist, and index and 
middle fingers which remain extended; inability to flex the 
distal phalanx of the thumb with defective opposition and 
abduction of the thumb at right angles to the palm; weakened 
flexion of the wrist; and pain with trophic disturbances.  38 
C.F.R. § 4.124a, Diagnostic Code 8515 (1999).

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8515 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 
38 C.F.R. § 4.120 (1999).  Under Diagnostic Code 8515, a 10 
percent disability rating is warranted for either upper 
extremity for mild incomplete paralysis of the median nerve.  
Moderate incomplete paralysis of the median nerve warrants a 
30 percent disability rating for the major upper extremity 
and a 20 percent disability rating for the minor upper 
extremity.  Severe incomplete paralysis of the median nerve 
warrants a 50 percent disability rating for the major upper 
extremity and a 40 percent disability rating for the minor 
upper extremity.  Complete paralysis of the median nerve 
warrants a 70 percent disability rating for the major upper 
extremity and a 60 percent disability rating for the minor 
upper extremity.

Complete paralysis of the ulnar nerve produces a "griffin 
claw" deformity due to flexor contraction of the ring and 
little fingers, very marked atrophy in the dorsal interspace 
and thenar and hypothenar eminences, loss of extension of the 
ring and little fingers, cannot spread the fingers (or 
reverse), cannot adduct the thumb, and weakened flexion of 
the wrist.  It is rated as 50 percent disabling in the minor 
upper extremity and 60 percent disabling in the major upper 
extremity.  Severe incomplete paralysis in the minor upper 
extremity is rated as 30 percent disabling; moderate 
incomplete paralysis in the minor upper extremity is rated as 
20 percent disabling; and mild incomplete paralysis in the 
minor upper extremity is rated as 10 percent disabling.  
Severe incomplete paralysis in the major upper extremity is 
rated as 40 percent disabling; moderate incomplete paralysis 
in the major upper extremity is rated as 30 percent 
disabling; and mild incomplete paralysis in the major upper 
extremity is rated as 10 percent disabling.  38 C.F.R. § 
4.124a, Diagnostic Code 8516 (1999).

Disability ratings for diseases of the median and ulnar 
nerves under Diagnostic Codes 8515 and 8516 are based on 
relative loss of function of the involved extremity with 
attention to the site and character of the injury, the 
relative impairment of motor function, trophic changes, or 
sensory disturbances.  See 38 C.F.R. § 4.120 (1999).  The 
symptomatology for injury to the ulnar nerve is duplicative 
of or overlapping with the symptomatology for injury to the 
median nerve.  Disability attributable to injury of both 
nerves potentially affects the hand, wrist, and fingers, 
resulting in loss of function, weakness, and atrophy.  The 
rating schedule indicates that combined nerve injuries should 
be rated by reference to the major involvement or, if 
sufficient in extent, considered under the radicular group 
ratings.  38 C.F.R. § 4.124a, Note, Diseases of the 
Peripheral Nerves (1999).  Reference to the disability rating 
criteria for incomplete or complete paralysis of the middle 
and lower radicular groups (Diagnostic Codes 8511 and 8512) 
reveals that the ratings are the same as incomplete or 
complete paralysis of the ulnar and median nerves and that 
they require reference to the same types of functional 
impairment, involving the wrist, fingers, and arm.  As the 
functions affected by the median and ulnar nerves overlap, 
the veteran is not entitled to separate disability ratings 
for impairment of the median and ulnar nerves of the upper 
extremities.  See Esteban v. Brown, 6 Vet. App. 259, 261-262 
(1994).  

The veteran is currently assigned a 10 percent disability 
rating for each upper extremity.  These evaluations are 
equivalent to mild incomplete paralysis of each median nerve.  
The evidence would have to show moderate or severe incomplete 
paralysis or complete paralysis of the median nerve in order 
to warrant a higher rating.

The medical evidence does not show that there is complete 
paralysis of the veteran's right or left median nerve.  He 
does not have any of the symptoms described above indicative 
of paralysis of the median nerve.  Neither hand is inclined 
to the ulnar side, and his index and middle fingers are not 
more extended than normally.  He does not have inability to 
make a fist, and his index and middle fingers do not remain 
extended.  There is no indication that he has incomplete and 
defective pronation of either hand.  There is also no 
indication that he has any trophic disturbances.  It was 
noted in one VA progress note (September 1997) that the 
veteran had thenar atrophy.  There is no indication in the 
medical evidence that it is "considerable," and none of the 
subsequent examinations have noted the presence of thenar 
atrophy.  

The medical evidence is somewhat contradictory as to the 
severity of the veteran's neurological impairment.  The VA 
examiner in 1997 stated that the findings were consistent 
with mild carpal tunnel syndrome on the left and moderate on 
the right.  The VA examiner in 1998 stated that the veteran's 
symptoms were out of proportion to the objective findings and 
classified the bilateral carpal tunnel syndrome as mild.  
However, the examiner at the University of Arkansas concluded 
that the veteran had moderate to severe peripheral 
neuropathy, and this characterization has been repeated in 
the VA outpatient records.

It remains the Board's responsibility, however, to assess the 
medical evidence and determine the veteran's level of 
impairment.  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In other words, the fact that a medical professional 
has classified the veteran's disability as mild, moderate, or 
severe does not mean that he will receive the corresponding 
disability evaluation under the rating schedule.

The Board agrees with the 1998 VA examiner who rendered an 
opinion that the veteran's complaints are out of proportion 
to the objective findings.  Despite the veteran's complaints, 
there is no objective evidence showing any more than a mild 
level of disability as a result of his bilateral carpal 
tunnel syndrome.  The only abnormal finding has been 
decreased sensation along the affected nerve distributions.  
Even that, however, is somewhat doubtful, in that the 1998 VA 
examiner indicated that the veteran's complaints of decreased 
sensation were non-physiological.  The fact remains that 
there is no objective evidence showing that the veteran has 
any resulting impairment in functional ability.  There have 
been no findings of decreased dexterity of the fingers or 
decreased strength of either hand/upper extremity.  He has 
full range of motion for both upper extremities.  Motor 
strength and muscle tone and bulk have been within normal 
limits, without any atrophy or fasciculations.  This means 
that despite the veteran's service-connected disability, he 
is apparently able to continue using his arms and hands in a 
normal fashion, such that there has been no wasting of the 
muscles or decreased strength.  There is also no weakness of 
the hand muscles.

The veteran's primary complains are of pain, numbness, and 
difficulty handling objects.  However, based on the objective 
medical evidence, his service-connected disability cannot 
reasonably be classified as more than mild.  This conclusion 
is consistent with the electrodiagnostic studies, which have 
shown mild carpal tunnel syndrome, with perhaps moderate 
carpal tunnel syndrome on the right.  The 1997 VA examiner 
felt that the ulnar neuropathy shown on the 1997 
electrodiagnostic studies was unremarkable, and the 1998 
electrodiagnostic studies showed no evidence of ulnar 
neuropathy.

The veteran has maintained that his neurological disability 
has interfered with his employment, in that he has reduced 
functional abilities of the hands and arms.  However, in 
light of the objective findings, it is clear that the veteran 
has no more than mild incomplete paralysis of the median 
nerves.  As discussed above, there is simply no objective 
evidence of functional impairment resulting from the service-
connected disability.  Therefore, his complaints of his hands 
being paralyzed or reduced arm motion must be evaluated in 
light of the lack of objective indications of disability.

In this case, there is no reasonable doubt regarding the 
level of the veteran's disability that could be resolved in 
his favor.  The objective medical evidence is clear and does 
not show more than mild impairment of the veteran's 
hands/arms.  The medical evidence does not show the presence 
of more severe and frequent symptomatology such as would 
warrant a disability rating for moderate incomplete paralysis 
of the median nerve.  Accordingly, the Board finds that the 
preponderance of the evidence is against assignment of a 
disability rating higher than 10 percent for either upper 
extremity for the veteran's bilateral ulnar neuropathy, post-
operative cubital tunnel syndrome and carpal tunnel syndrome, 
under Diagnostic Code 8515.  All other potentially applicable 
diagnostic codes have been discussed.


ORDER

Entitlement to service connection for a back condition and 
peripheral neuropathy is denied.

Entitlement to a disability rating higher than 10 percent for 
hypertension is denied.

Entitlement to a disability rating higher than 10 percent for 
right ulnar neuropathy, post-operative cubital tunnel 
syndrome, post-operative median nerve release, is denied.

Entitlement to a disability rating higher than 10 percent for 
left ulnar neuropathy, post-operative cubital tunnel syndrome 
and carpal tunnel syndrome, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals







